DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 2.	Applicant’s response filed on February 17, 2021 have been considered.  Claims 1, 3-5, 7, 9, 13, and 14 have been amended.  Claims 1-19 are pending.  

Claim Interpretation
           
             3.    	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
                 	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that pre-AIA  35 U.S.C. §112, sixth paragraph is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
            Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that pre-AIA  35 U.S.C. § 112, sixth paragraph is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke pre-AIA  35 U.S.C. § 112, sixth paragraph except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word  “means” (or “step for”) are presumed not to invoke pre-AIA  35 U.S.C. § 112, sixth paragraph except as otherwise indicated in an Office action.
Referring to claim 5: 
              	Claim 5 limitation “transmitting means for transmitting a message” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for transmitting” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
                     Claim 5 limitation “providing means for providing” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for providing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
                    Since the claim limitations invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, Claim 5 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
                   A review of the specification shows that the following appears to be the corresponding structure described in the specification for the pre-AIA  35 U.S.C. § 112, sixth paragraph limitation: 
                   Fig. 4a discloses 28 ‘transceiver’.  Therefore, the specification discloses ‘transmitting means’ as a transceiver.
		Therefore, the specification discloses ‘providing means’ as the transceiver.
 Referring to claim 7: 
              	Claim 7 limitation “receiving means for receiving” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for receiving” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
                     Claim 7 limitation “means for instructing” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for instructing” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  

                    A review of the specification shows that the following appears to be the corresponding structure described in the specification for the pre-AIA  35 U.S.C. § 112, sixth paragraph limitation: 
                    Fig. 4a discloses 28 ‘transceiver’.  Therefore, the specification discloses ‘receiving means’ as a transceiver.
	          Fig. 4a discloses 22 ‘processor’.  Therefore the specification discloses ‘means for instructing’ as a processor.
Referring to claim 14: 
              	Claim 14 limitation “receiving means for receiving” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for receiving” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
                     Since the claim limitations invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, Claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
                    A review of the specification shows that the following appears to be the corresponding structure described in the specification for the pre-AIA  35 U.S.C. § 112, sixth paragraph limitation: 
                    Fig. 4a discloses 28 ‘transceiver’.  Therefore, the specification discloses ‘receiving means’ as a transceiver. 
Referring to claim 15: 
              	Claim 15 limitation “means for setting up” has been interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “for setting up” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 

                     Since the claim limitations invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, Claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
                    A review of the specification shows that the following appears to be the corresponding structure described in the specification for the pre-AIA  35 U.S.C. § 112, sixth paragraph limitation: 
                   Fig. 4a discloses 22 ‘processor’.  Therefore the specification discloses ‘means for setting up’ as a processor.
                   Fig. 4a discloses 28 ‘transceiver’.  Therefore, the specification discloses ‘sending means’ as a transceiver. 

     	4.    	 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke pre-AIA  35 U.S.C. § 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of pre-AIA  35 U.S.C. § 112, sixth paragraph. 
                      For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
5.	The following is a quotation of 35 U.S.C. 102 which forms the basis for the rejection under this section set forth in this Office action: 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

6.	Claims 1-19  are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on security issues to support Group Communication System Enablers (GCSE) for LTE (Release 12)”, V12.0.0, June, 2014, hereinafter “3GPP”.
Referring to claims 1, 4, 5, 19:
3GPP teaches:
	A method, comprising (see 3GPP, page 10, fig. 4.2-1): 
           transmitting a message via a control plane, to an application server from a broadcast multicast service center (BM-SC), indicating whether to establish a security association configured for secure negotiation of security options on a user plane in an interface between the application server and the BM-SC (see 3GPP, page 20, section 6.3.4.3.3 ‘MB2 interface protection’ ‘MB2 interface handles the communication between GCS AS and BM-SC for signalling data (MB2-C [i.e., the control plane ]) and user data (MB2-U [i.e., the user plane ]).’; page 24, section 6.4.4.2 ‘indication and negotiation of supported MBMS security’ ‘3.The BM-SC [i.e., the broadcast multicast service center] sends an indication if it supports MBMS security services for GCS [i.e., group communication server ].’); and 
           providing, to the application server, a target internet protocol address and a possible user datagram protocol (UDP) port as a target for the security association (see 3GPP, page 29, section 6.6.2 ‘Threats’ ‘TMGI and IP address(es)/port(s) of BM-SC is sent from BM-SC to GCS AS in Activate MBMS Bearer Response.’; page 20, section 6.3.4.3.2.3 ‘multicast/broadcast downlink’, item 5 ‘UDP’).  
Referring to claims 9, 13, 14:
 	3GPP teaches:
	A method, comprising (see 3GPP, page 10, fig. 4.2-1): 
MB2-C [i.e., the control plane ]) and user data (MB2-U [i.e., the user plane ]).’; page 24, section 6.4.4.2 ‘indication and negotiation of supported MBMS security’ ‘3.The BM-SC [i.e., the broadcast multicast service center ] sends an indication if it supports MBMS security services for GCS [i.e., group communication server ].’); and 
           receiving a target internet protocol address and a possible user datagram protocol (UDP) port as a target for the security association (see 3GPP, page 29, section 6.6.2 ‘Threats’ ‘TMGI and IP address(es)/port(s) of BM-SC is sent from BM-SC to GCS AS in Activate MBMS Bearer Response.’; page 20, section 6.3.4.3.2.3 ‘multicast/broadcast downlink’, item 5 ‘UDP’). 
Referring to claims 2, 6:
	3GPP further discloses:
           wherein the providing further comprises providing at least one of: an internet protocol address and port to use on the application server for the security association, the internet protocol address and the possible UDP port to use on the BM-SC for the security association, a shared key, a validity time for a security association, or more additional options including cipher suite and/or minimal key length (see 3GPP, page 24, section 6.4.4.2 ‘indication and negotiation of supported MBMS security’ ‘In order to allow support for MBMS security, a negotiation or indication mechanism could be added to MB2 interface.’; page 29, section 6.6.2 ‘Threats’ ‘TMGI and IP address(es)/port(s) of BM-SC is sent from BM-SC to GCS AS in Activate MBMS Bearer Response.’; page 20, section 6.3.4.3.2.3 ‘multicast/broadcast downlink’, item 5 ‘UDP’).
Referring to claims 3, 7:
	 	3GPP further discloses:
          wherein the method further comprises receiving a request via a MB2-C control interface from the application server to establish a MB2-U connection (see 
                    wherein the transmitting further comprises instructing the application server in a reply via the MB2-C control interface whether to establish a security association for the user plane in the MB2-U interface (see 3GPP, page 24, section 6.4.4.2 ‘Indication and negotiation of supported MBMS security’ ‘3.The BM-SC sends an indication if it supports MBMS security services for GCS.’), and 
                   wherein the providing further comprises providing the target IP address and  user datagram protocol port as the target for the security association (see 3GPP, page 29, section 6.6.2 ‘Threats’ ‘TMGI and IP address(es)/port(s) of BM-SC is sent from BM-SC to GCS AS in Activate MBMS Bearer Response.’; page 20, section 6.3.4.3.2.3 ‘multicast/broadcast downlink’, item 5 ‘UDP’). 
Referring to claim 8:
		3GPP further discloses:
                      wherein the apparatus comprises a broadcast multicast service center (see 3GPP, page 10, fig. 4.2-1, item ‘BM-SC’).
Referring to claims 10, 15:
 	3GPP further discloses:
            the security association (see 3GPP, page 15, section 6.2.4.1.2.1 ‘provisioning and configuration’ ‘a security association’). 
Referring to claims 11, 16:
		3GPP further discloses:
                     sending related signaling towards the target IP address indicated by the BM-SC (see 3GPP, page 29, section 6.6.2 ‘Threats’ ‘…the information including TMGI and IP address(es)/port(s) sent from BM-SC to GCS AS ... receive correct eMBMS media packets.’).
Referring to claims 12, 17:
		3GPP further discloses:

Referring to claim 18:
		3GPP further discloses
	wherein the apparatus comprises a group communication system application server (see 3GPP, page 10, fig. 4.2-1, item ‘GCSE AS’).  

Response to Arguments	 
7.	Applicant’s arguments filed on February 27, 2021 have been considered. Independent claims have been amended to include new limitations.  However, upon further consideration, a new ground(s) of rejection is being made in view of “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on security issues to support Group Communication System Enablers (GCSE) for LTE (Release 12)”, V12.0.0, June, 2014”.  Applicant’s arguments are moot due to the new ground(s) of rejection.
	 
Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Kuure; Pekka et al. (US 20060034202 A1) disclose Transmitting data to a group of receiving devices;
(b)	Park, Juyoung et al. (US 20050152367 A1) disclose Relay multicast system and method for providing efficient group communication service;
(c)	Hurtta, Tuija et al. (US 20040218607 A1) disclose Handling traffic flows in a mobile communications network;
(d)	Vaderna; Peter et al. (US 20110202593 A1) disclose focused sampling of terminal reports in a wireless communication network. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEILIANG PAN/
Examiner, Art Unit 2492